Citation Nr: 0913087	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  08-00 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral 
sensorineural hearing loss.

2.  Entitlement to service connection for a degenerative 
disorder of the back.


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel




INTRODUCTION

The Veteran had active duty service with the United States 
Army from July 1970 to January 1972, and from February 1991 
to March 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 Rating Decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied service 
connection for bilateral hearing loss and for a degenerative 
condition of the lumbar spine.


FINDINGS OF FACT

1.  Currently diagnosed bilateral hearing loss was not first 
manifested or incurred on active duty service, nor was it 
manifested to a compensable degree within the first post-
service year; the preponderance of the evidence does not 
establish that the current disability is related to service.

2.  The Veteran's currently diagnosed back disability was not 
first manifested or incurred during active duty service, at 
separation, or for many years thereafter; the preponderance 
of the evidence does not establish that the current 
disability is related to service.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2008).

2.  Service connection for degenerative disorder of the back 
is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

VA sent a letter to the Veteran in September 2006, prior to 
the initial rating decision, that informed the Veteran of 
what evidence is required to substantiate the claims, as well 
as the Veteran's and VA's respective duties for obtaining 
evidence.  The Veteran was asked to submit evidence in his 
possession to the RO.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the United States Court of Appeals for Veterans 
Claims held that, upon receipt of an application for a 
service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  The September 2006 notice met these 
requirements  Thus, the VCAA duty to notify has been fully 
satisfied.

VA's duty to assist includes making reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159. 

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  In connection with the current appeal, 
the RO has obtained the Veteran's service medical records, 
including his separation examination reports.  The Veteran 
did not receive treatment at any VA medical centers for his 
hearing or back conditions.  He submitted a release for VA to 
obtain private treatment records from the Lexington Family 
Practice (LFP), and the Board obtained records from the 
period of March 1997 to January 2007; these records have been 
considered by the Board in this decision.  VA provided an 
examination for the Veteran's hearing loss, and the 
examination report has been associated with the claims 
folder.

VA did not provide the Veteran with a medical examination for 
his back condition.  In determining whether the duty to 
assist requires that a VA medical examination be provided or 
medical opinion obtained with respect to a Veteran's claim 
for benefits, there are four factors for consideration.  
These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the Veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  No examination was necessary for 
the Veteran's claim for service connection for his back 
condition.  There are no in-service records suggesting he 
injured his back, and separation examinations for both of the 
Veteran's periods of service are completely devoid of 
evidence of an injury to the Veteran's back or complaints of 
back pain.  The Veteran, through his reserve service, was 
examined in September 1980, August 1984, and March 1988, each 
time noting no complaints of back pain or disability.  The 
Veteran was examined in March 1991 at the time of his 
separation from his second period of active duty service, and 
no spinal issues were noted.  In May 1992, for the first 
time, the Veteran informed a doctor that he experienced back 
pain; in February 1996, the Veteran was diagnosed with 
degenerative disc disease.  Without evidence establishing 
that the Veteran injured his back during service, an 
examination to arrive at an opinion linking a current problem 
to an undocumented inservice incident could only result in 
speculation.  There has already been a clear diagnosis of 
degenerative disc disease, and thus the evidence needed for 
service connection to be granted is evidence of injury or 
aggravation in service, and a nexus to the current condition.  
The records from service show no injuries or back problems.  
A current medical examination, afforded now, more than 18 
years following separation from service, would not be able to 
provide evidence of an injury or aggravation of a condition 
while in service.

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Standard for Service Connection

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases may be presumed to have been incurred 
in service, if they become manifest to a degree of ten 
percent or more within the applicable presumptive period.  38 
U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 
3.309(a).

Finally, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be a 
medical diagnosis of a current disability; medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialize d education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

Importantly, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

Hearing Loss

The Veteran asserts that his bilateral hearing loss is due to 
acoustic trauma experienced while serving in combat in 
Vietnam.  He stated on his VA Form 9 Appeal that when he 
returned from Vietnam, he was provided a hearing test, during 
which he "never heard any sounds in either ear."  During 
the hearing test, he states that "[a]ll I could hear was 
ringing in my ears during the test."

For VA purposes, impaired hearing will be considered to be a 
disability in three situations: (1) when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; (2) or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or (3) when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

The Veteran's hearing has been regularly examined since 
before his entry into service.  In November 1969, prior to 
his entry into service, the Veteran's pre-induction 
examination revealed the following hearing loss, in decibels:

HERTZ
500
1000
2000
3000
4000
Right
5
0
0
--
15
Left
0
5
5
--
15




He was examined again in December 1970, while in service, 
with the following results:

HERTZ
500
1000
2000
3000
4000
Right
15
15
15
--
15
Left
15
15
15
--
15

The Board notes that his service treatment records do not 
reflect any complaints regarding hearing loss in service.  At 
the conclusion of the Veteran's first period of active-duty 
service, his hearing examination showed less hearing loss 
than documented in examination results from the Veteran's 
entry into service.  Results from audiometric testing in 
January 1972 indicated:

HERTZ
500
1000
2000
3000
4000
Right
0
0
0
10
10
Left
0
0
0
0
5

March 1988 testing showed slightly higher decibel loss, but 
not to a degree that could be considered a disability under 
VA standards:

HERTZ
500
1000
2000
3000
4000
Right
5
0
10
5
10
Left
15
5
5
10
10



Similarly, in March 1991, at the time of the Veteran's second 
separation from service, auditory testing showed only minimal 
decibel loss, insufficient to be considered a disability:

HERTZ
500
1000
2000
3000
4000
Right
15
5
10
10
0
Left
5
0
20
20
15

In February 2007, in conjunction with this claim, the Veteran 
was examined by VA for his hearing loss.  The examiner noted 
at the outset of his examination report that he reviewed the 
Veteran's claims folder, as well as his medical records.  The 
examiner performed a puretone threshold audiometry 
examination, as well as a Maryland CNC speech recognition 
test during the examination.  The Veteran's audiometric 
scores continued to be insufficient to be considered a 
disability under 38 C.F.R. § 3.385:

HERTZ
500
1000
2000
3000
4000
Right
20
20
20
20
20
Left
20
15
25
25
20

Results of the Veteran's Maryland CNC test during the 
February 2007 examination did show a hearing disability, as 
his speech recognition scores for both the right and left 
ears were 92 percent.  

The VA examiner, in a March 2007 addendum to his February 
2007 examination report, opined that the Veteran's "claimed 
hearing loss . . . is less likely as not related to military 
service."  

The Veteran argues that he participated in combat and was 
exposed to other acoustic trauma while in service.  The Board 
does not dispute that the Veteran was exposed to significant 
noise during service.  Nevertheless, while the record 
supports a finding of exposure to noise during service, and a 
finding of current bilateral hearing loss disability, the 
evidence does not show a nexus between noise exposure in the 
Army and the hearing loss that did not manifest itself as a 
disability until February 2007, as is required for service 
connection.  The Veteran's hearing was normal when he left 
the Army in both 1972 and 1991.  His allegations of a hearing 
disability described on his Form 9 Appeal are contradicted by 
the results of the hearing tests performed upon his return 
from combat in January 1972.  Further, he is not qualified to 
diagnose a hearing disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The only opinion by an audiologist 
regarding the relationship of the Veteran's hearing loss to 
service was that of the VA audiologist, who reviewed the 
claim file in its entirety and indicated that the loss was 
not service-related.  

The Veteran is not entitled to a presumption of service 
connection, as his hearing disability did not manifest itself 
to a compensable degree within one year of service.  
38 C.F.R. § 3.307(a)(3).

As such, the preponderance of the evidence indicates the 
Veteran's hearing loss condition neither occurred during 
service, nor was caused by service.  The presumption of 
service connection for hearing loss does not apply, as the 
earliest indication of the Veteran's hearing loss disability 
is 2007, 16 years after the Veteran left active duty.  As 
such, the Veteran's claim for service connection for 
bilateral hearing loss must be denied.

Degenerative Disorder of the Back

The Veteran asserts that he was first diagnosed with a back 
disability while training at Fort Gordon.  He alleges that 
two particular incidents caused his back disability.  He 
claims his back injury occurred while filling sand bags in 
Vietnam, and that the condition was worsened when he was 
doing situps during physical training.

Initially, the Board notes that the Veteran's service records 
do not reflect an in-service back injury.  The Veteran denied 
back pain on his pre-service, November 1969 examination.  
Likewise, the Veteran did not assert back issues on his 
December 1970 examination during service or on his January 
1972 separation examination.  He did not indicate during any 
of these examinations that he had injured his back during 
service.

The Veteran was examined by the military in September 1980, 
August 1984, and March 1988 in between his periods of active-
duty.  During each of these examinations, he denied recurrent 
back pain, and did not indicate any back disability or 
injury.

The Veteran similarly denied any spinal condition on his 
March 1991 separation examination, which the examiner noted 
to be a "normal exam".  

The first indication of a back disorder was in a May 1992 
"Report of Medical History."  In this report, the Veteran 
checked "yes" to the question asking him if he experienced 
recurrent back pain.  The Veteran was examined on the same 
day he filled out the "Report of Medical History", and in 
the examination he did not indicate a particular spinal 
problem.

In February 1996, the Veteran was seen by a physician with 
LOA, and the physician took X-rays of the Veteran's back.  
The examiner stated: "I obtained the x-rays, we had had the 
readings and I was not particularly impressed with the 
degenerative changes of his lumbar spine.  There were some 
traction bars, but the disc spaces were well maintained and 
the foramina were well maintained."  The examiner diagnosed 
the Veteran with "mild degenerative disc disease" and 
"pain radiating in a sciatic distribution without any 
findings suggestive of true sciatica".

In June 1996, an Army medical officer observed that the 
Veteran had a "back problem", and noted chronic low back 
pain and sciatica.

In August 1996, an examiner noted that the Veteran had a "6-
8 year history of right sciatica."  The medical note cited 
the February 1996 diagnosis of degenerative disc disease and 
sciatica, and the Veteran was permanently excused from 
pushups and situps.  

An LFP physician noted the Veteran's sciatica in a July 1998 
report.  A January 2007 LFP report diagnosed chronic lower 
back pain, and in February 2007, the Veteran was diagnosed 
with arthritis in his spine. 

The Board finds that service connection for the Veteran's 
back condition is not warranted.  As noted above, for service 
connection, there must be a medical diagnosis of a current 
disability; medical or, in certain cases, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  In the Veteran's case, 
there is a current medical diagnosis of degenerative back 
condition, but there is no credible evidence of an in-service 
injury.  The Veteran asserts he hurt his back in Vietnam, but 
he did not complain of back pain for more than 20 years after 
being separated from service in 1972.  The only medical 
diagnosis of a back condition occurred in February 1996, 
almost five years after the Veteran separated from service 
the second time and 24 years since his 1972 separation.

Likewise, there is no medical evidence of a nexus between the 
Veteran's currently-diagnosed back condition and his service.  
The Veteran's statements supporting a nexus between an in-
service event and his current disability are not competent 
for service-connection purposes.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Similarly, there is no credible 
evidence of an in-service event or injury that affected his 
back.  As such, service connection for a degenerative back 
condition must be denied.





	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for bilateral sensorineural hearing loss 
is denied.

Service connection for a degenerative disorder of the back is 
denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


